te Case 1:21-cv-00202-CCB (Toe YS iled ep Page 1 of 1
. Appendix 2 to DCD 185-002 hrop a ce _
Infor omplaint Form E RHI ALT |

 

 

 

None: Antonio Slrropshine Housing Location: ae

poc#: 2200324 Bae: LO- ao- |] 1

The subject of my complaint is: (check one) *»,
1. Classification | 8 Disciplinary Matters (excluding

adjustment bearing decisions)

2. . Institutional Programs 9.
3, Mail and Packages
4, Visiting Procedures and 10.

Telephone Calls
il,

: . i ee j
K 12. other (explain. LEGAL —

6. Property and/or Clothing MAIL, NoT?CS MAP O
TAAL! OF FEse

5. Commitment

 

7. Payroll

A. Complaint (Inmate)

Briefly describe your complaint, including the date of the incident, the persons involved, and the remedy you
are seeking,

ON {0-13-i} My Coli WAS SEARCHED ANDO ALL My LEGAL MAL AWD
MAIL WAS TAKEN BY tt. Aum MY TRIAL HAS since sTaAerin on
(O-Met] TNE my Lee) NOTES, MAD OF TRIAL O¢Finos “Ge atic
NOBooy ic Title is wHeRe ny Tne AG. My LAW/te  CLitKT

PRivittls HAS BEEN Vio LAO. T wane vo Het wJeR6 any ‘THs tT ppree
B. Response (Stathy “HARM TOs Tim “ANS WHERE HAY Wi APT rpyier

“Fomplete and return to Department Head/Shifi Commander

Sec aitinfel a

oS ™
=

ee

Submitted by: # /: ' %.Y Yun Date: /} / 20), d

Signature

Approved by: KL 1. Vx Date: , iI /aofr7

Department Head/Shift Commander

 

(Name)

 

 

 

 

 

 

 

 

DOC Form 185-002bR (Rev. 02/11) Letters of Appeal mug
arden's Office Within

— Cal lanai em
